UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-02021 DWS Securities Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and address of agent for service) Registrant's telephone number, including area code:(201) 593-6408 Date of fiscal year end:5/31 Date of reporting period: 02/28/11 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofFebruary 28, 2011(Unaudited) DWS Climate Change Fund Shares Value ($) Common Stocks 97.0% Australia 1.8% Incitec Pivot Ltd.(Cost $494,244) Brazil 0.6% Sao Martinho SA(Cost $155,266) Canada 5.1% Canadian Solar, Inc.* (a) Sino-Forest Corp.* (b) Viterra, Inc. (Cost $1,473,457) China 6.8% Hanwha SolarOne Co., Ltd. (ADR)* JinkoSolar Holding Co., Ltd. (ADR)* (a) LDK Solar Co., Ltd. (ADR)* (a) Renesola Ltd. (ADR)* (a) Suntech Power Holdings Co., Ltd. (ADR)* (a) Tri-Tech Holding, Inc.* (a) Trina Solar Ltd. (ADR)* (a) Yingli Green Energy Holding Co., Ltd. (ADR)* (a) (Cost $2,467,913) Denmark 1.5% Vestas Wind Systems AS*(Cost $757,382) France 5.2% Saft Groupe SA Suez Environnement Co. Veolia Environnement (Cost $1,752,724) Germany 13.4% Centrotherm Photovoltaics AG* Elster Group SE (ADR)* (a) K+S AG SGL Carbon SE* Siemens AG (Registered) SMA Solar Technology AG Solarworld AG Wacker Chemie AG (Cost $4,292,600) Hong Kong 1.6% China Everbright International Ltd. (b) Coslight Technology International Group Ltd. Tianneng Power International Ltd. (Cost $748,681) Netherlands 3.5% CNH Global NV* Koninklijke Boskalis Westminster NV Wavin NV* (Cost $851,469) Spain 3.6% Abengoa SA Gamesa Corp. Tecnologica SA* (Cost $1,202,846) Switzerland 2.9% ABB Ltd. (Registered)* Bucher Industries AG (Registered) (Cost $771,080) Taiwan 0.2% SemiLEDs Corp.* (a) (Cost $90,100) United Kingdom 0.9% SIG PLC*(Cost $331,123) United States 49.9% A123 Systems, Inc.* (a) AGCO Corp.* American Superconductor Corp.* (a) Archer-Daniels-Midland Co. Calgon Carbon Corp.* Capstone Turbine Corp.* (a) Clean Energy Fuels Corp.* Comverge, Inc.* (a) Deltic Timber Corp. Energy Recovery, Inc.* (a) EnerNOC, Inc.* (a) EnerSys* First Solar, Inc.* (a) Flow International Corp.* FMC Corp. Franklin Electric Co., Inc. General Electric Co. Hain Celestial Group, Inc.* Headwaters, Inc.* Intrepid Potash, Inc.* (a) Johnson Controls, Inc. (a) Lindsay Corp. (a) Maxwell Technologies, Inc.* (a) Mueller Water Products, Inc. "A" MYR Group, Inc.* Nalco Holding Co. Pall Corp. Pentair, Inc. Plum Creek Timber Co., Inc. (REIT) (a) Power Integrations, Inc. Power-One, Inc.* (a) Primo Water Corp.* (a) Quanta Services, Inc.* Rockwood Holdings, Inc.* Tetra Tech, Inc.* Titan International, Inc. Veeco Instruments, Inc.* (a) Weyerhaeuser Co. (REIT) (Cost $16,589,457) Total Common Stocks (Cost $31,978,342) Participatory Notes 1.8% India Mahindra & Mahindra Ltd. (issuer Merrill Lynch International & Co.), Expiration Date 5/3/2011* McLeod Russel India Ltd. (issuer Merrill Lynch International & Co.), Expiration Date 3/10/2015* Total Participatory Notes (Cost $635,068) Securities Lending Collateral 26.7% Daily Assets Fund Institutional, 0.23% (c) (d) (Cost $10,152,835) Cash Equivalents 1.9% Central Cash Management Fund, 0.17% (c) (Cost $705,946) % of Net Assets Value ($) Total Investment Portfolio (Cost $43,472,191) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $45,648,775. At February 28, 2011, net unrealized appreciation for all securities based on tax cost was $2,724,757. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $6,756,591 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $4,031,834. (a) All or a portion of these securities were on loan. The value of all securities loaned at February 28, 2011 amounted to $9,684,575 which is 25.5% of net assets. (b) Security is listed in country of domicile. Significant business activities of company are in China. (c) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (d) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt REIT: Real Estate Investment Trust As of February 28, 2011, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty EUR USD 3/7/2011 ) Brown Brothers Harriman & Co. Currency Abbreviations EUR Euro USD United States Dollar At February 28, 2011 the DWS Climate Change Fund had the following sector diversification: Sector Market Value ($) As a % of Common Stocks & Participatory Notes Industrials 42.7 % Information Technology 18.3 % Materials 16.8 % Consumer Staples 7.7 % Utilities 4.7 % Consumer Discretionary 4.5 % Financials 3.4 % Energy 1.9 % Total 100.0 % Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2011 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Common Stocks Australia $
